Exhibit 10.3

INTELLECTUAL PROPERTY SECURITY AGREEMENT

This Intellectual Property Security Agreement is entered into as of April 3,
2009 by and between Anacomp, Inc. (“Lender”) and Overland Storage, Inc., a
California corporation (“Grantor”).

RECITALS

A. Grantor and Lender are parties to that certain Authorized Service Provider
Agreement between Grantor and Lender dated as of July 1, 2001, as amended (the
“Service Agreement”).

B. To satisfy payment obligations under the Service Agreement that were due
prior to the date of this Agreement, Grantor has issued to Lender a Promissory
Note (the “Note”) in the principal amount of Two Million Three Hundred
Eighty-Six Thousand Dollars ($2,386,000), with such Note being secured by that
certain Security Agreement between the parties dated as of the same date as the
Note (the “Security Agreement”).

C. Pursuant to the terms of the Security Agreement, Grantor has granted to
Lender a security interest in all of Grantor’s right, title and interest,
whether presently existing or hereafter acquired, in, to and under all of the
Collateral as defined in the Security Agreement. Any capitalized terms not
defined herein shall have the meanings defined in the Security Agreement.

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound, as collateral security for the
prompt and complete payment when due of its obligations under the Loan
Documents, Grantor hereby represents, warrants, covenants and agrees as follows:

AGREEMENT

To secure its Obligations, Grantor grants and pledges to Lender a security
interest in all of Grantor’s right, title and interest, whether now owned or
hereafter acquired, in, to and under its intellectual property, copyrights,
patents, patent applications, trademarks, know-how, trade secrets, and related
goodwill (including without limitation those Copyrights, Patents and Trademarks
listed on Exhibits A, B and C hereto), and including without limitation all
proceeds thereof (such as, by way of example but not by way of limitation,
license royalties and proceeds of infringement suits), the right to sue for
past, present and future infringements, all rights corresponding thereto
throughout the world and all re-issues, divisions continuations, renewals,
extensions and continuations-in-part thereof (collectively, the “Intellectual
Property”). Notwithstanding the foregoing, the Snap Intellectual Property is
excluded from the Collateral.

This security interest is granted in conjunction with the security interest
granted to Lender under the Security Agreement. The rights and remedies of
Lender with respect to the security interest granted hereby are in addition to
those set forth in the Security Agreement and the other Loan Documents, and
those which are now or hereafter available to Lender as a matter of law or
equity. Each right, power and remedy of Lender provided for herein or in the
Security Agreement or any of the Loan Documents, or now or hereafter existing at
law or in equity shall be cumulative and concurrent and shall be in addition to
every right, power or remedy provided for herein and the exercise by Lender of
any one or more of the rights, powers or remedies provided for in this
Intellectual Property Security Agreement, the Security Agreement or any of the
other Loan Documents, or now or hereafter existing at law or in equity, shall
not preclude the simultaneous or later exercise by any person, including Lender,
of any or all other rights, powers or remedies.

Grantor confirms that Lender is entitled to, and hereby authorizes Lender and
any representative of Lender as Lender may select in its sole discretion, as
Grantor’s true and lawful attorney-in fact to:

a. Endorse Grantor’s name on all applications, documents, papers, and
instruments necessary or desirable for Lender to give effect to the provisions
of this Agreement and the intent of the parties hereto;



--------------------------------------------------------------------------------

b. Take any other actions with respect to the Intellectual Property, consistent
with this Agreement, as Lender deems in the best interest of Lender solely in
order to effectuate the provisions of Agreement;

c. Following the occurrence of an Event of Default under, and subject to the
terms and conditions of, the Security Agreement, require and direct that all
income, royalties, license fees, damages and other payments payable by any third
party with respect to the Intellectual Property be paid directly to Lender; or

d. Following the occurrence of an Event of Default under, and subject to the
terms and conditions of, the Security Agreement, subject to the terms of any
existing license agreement, assign, pledge, convey, license or otherwise
transfer title in or dispose of any or all of the Intellectual Property to
anyone.

This power of attorney shall be irrevocable until the Obligations are paid in
full. Grantor shall execute, acknowledge and deliver all such instruments and
take all such actions as Lender may from time to time reasonably request in
order further and fully to effectuate the purposes of this Agreement in each and
every country of the world and to carry out the terms hereof. Nothing in this
Agreement shall impose on Lender an affirmative obligation or duty to take any
specific action, or impose any liability on Lender for the failure to take any
action, with respect to any of the Intellectual Property.

Grantor represents and warrants that Exhibits A, B, and C attached hereto set
forth any and all intellectual property rights which Grantor has registered or
for which Grantor has filed an application with either the United States Patent
and Trademark Office or the United States Copyright Office, as applicable.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original but all of which together shall constitute the same
instrument. This Agreement shall be governed by the laws of the State of
California.

IN WITNESS WHEREOF, the parties have caused this Intellectual Property Security
Agreement to be duly executed by its officers thereunto duly authorized as of
the first date written above.

 

    GRANTOR: Address of Grantor:     Overland Storage, Inc. 4820 Overland Avenue
    San Diego, CA 92123           By:   /s/ Vernon A. LoForti Attn: Kurt L.
Kalbfleisch, Chief Financial Officer             Name:   Vernon A. LoForti      
        Title:   President     LENDER: Address of Lender:     Anacomp, Inc.
15378 Avenue of Science     San Diego, CA 92128           By:   /s/ Paul J.
Najar

Attn: Paul J. Najar, Executive Vice President, General


          Counsel and Secretary

     

Paul J. Najar

Executive Vice President, General Counsel and Secretary



--------------------------------------------------------------------------------

EXHIBIT A

Copyrights

 

    

Description

   Registration
Number    Registration Date        



--------------------------------------------------------------------------------

EXHIBIT B

Patents

 

Description

   Patent/
Application
Number    Patent/
Application
Date

MODULAR CABINET FOR DATA STORAGE MEDIA AND DRIVES

   5870245    2/9/1999

METHOD AND SYSTEM FOR CONTROLLING THE POSITION OF MAGNETIC READ HEAD

   5898534    4/27/1999

MAGNETIC MEDIA HAVING PARTITIONED AND PRESATURATED DATA CKS

   6249396    6/19/2001

RANDOMIZING ENCODER FOR DIGITAL DATA STORAGE

   5712863    1/27/1998

DIGITAL DATA RECORDING CHANNEL

   5931968    8/3/1999

DIGITAL DATA RECORDING CHANNEL

   6363512    3/26/2002

DIGITAL DATA RECORDING CHANNEL

   6260171    7/10/2001

DIGITAL DATA RECORDING CHANNEL

   6513139    1/28/2003

ENCODER FOR DIGITAL DATA STORAGE

   771221    7/01/2004

ENCODER FOR DIGITAL DATA STORAGE

   733663    8/30/2001

ENCODER FOR DIGITAL DATA STORAGE

   2246423    8/03/2004

ENCODER FOR DIGITAL DATA STORAGE

   97193708.7    1/21/2004

ENCODER FOR DIGITAL DATA STORAGE

   HK1019654    9/17/2004

ENCODER FOR DIGITAL DATA STORAGE

   3935942    3/30/2007

ENCODER FOR DIGITAL DATA STORAGE

   214876    6/23/2003

A MAGNETIC TAPE DRIVE APPARATUS INCLUDING A VARIABLE RATE ENCODER

   6,597,526    7/22/2003

AUTOMATED TAPE CARTRIDGE LIBRARY WITH ACCELERATED CALIBRATION

   5819309    10/6/1998

VARIABLE RATE BIT INSERTER FOR DIGITAL DATA STORAGE

   5815514    9/29/1998 MEDIA ELEMENT LIBRARY WITH NON-OVERLAPPING SET OF MEDIA
ELEMENTS AND NON-OVERLAPPING SET OF MEDIA ELEMENT DRIVES ACCESSIBLE TO FIRST
HOST AND INACCESSIBLE TO SECOND HOST    6328766    12/11/2001



--------------------------------------------------------------------------------

Description

   Patent/
Application
Number    Patent/
Application
Date METHOD OF WRITING DATA TO STORAGE MEDIUM BY INSERTING BITS AT A VARIABLE
RATE IN RESPONSE TO BIT STREAM CONTENT MONITORING    6167550    12/26/2000 WRITE
FORMAT FOR DIGITAL DATA STORAGE    6,543,024    4/1/2003 WRITE FORMAT FOR
DIGITAL DATA STORAGE    1110217    4/16/2003 MEDIA ACCESS IN A MEDIA LIBRARY   
6353581    3/5/2002 MEDIA HANDLING SYSTEM AND METHOD    6496325    12/17/2002
SYSTEM AND METHOD FOR SELECTIVELY TRANSFERRING BLOCK DATA OVER A NETWORK   
10/444680    5/22/2003 TAPE EMULATING DISK BASED STORAGE SYSTEM AND METHOD WITH
AUTOMATICALLY RESIZED EMULATED TAPE CAPACITY    10/943779    9/17/2004 TAPE
EMULATING DISK BASED STORAGE SYSTEM AND METHOD    7444465    10/28/08 TAPE
EMULATING DISK BASED STORAGE SYSTEM AND METHOD WITH AUTOMATICALLY RESIZED
EMULATED TAPE CAPACITY    05793416.8    8/23/05 TAPE LIBRARY EMULATION WITH
AUTOMATIC CONFIGURATION AND DATA RETENTION    11/356726    2/17/2006 DATA
PROTECTION SYSTEMS WITH MULTIPLE SITE REPLICATION    11/357742    2/17/2006
BLOCK LEVEL DATA SNAPSHOT SYSTEM AND METHOD    7225210    5/29/2007



--------------------------------------------------------------------------------

EXHIBIT C

Trademarks

 

Trademark Name

   Registration/
Application Number    Registration/
Application Date

LIBRARYXPRESS

   702558    4/18/1997

LIBRARYXPRESS

   1457883    10/14/2000

LIBRARYXPRESS

   11585    10/17/1997

LIBRARYXPRESS

   375669    3/26/1996

LIBRARYXPRESS

   544236    3/24/1997

LIBRARYXPRESS

   T96/01729Z    8/21/1995

MCT/MAINFRAME CLASS TAPE (STYL

   480390    8/13/1997

OVERLAND DATA

   1650007    7/9/1991

VR2 (stylized and/or with design)

   2419492    1/9/2001

VR2 (STYLIZED)

   761936    7/7/2000

VR2 (STYLIZED)

   823369    5/21/2002

VR2 (STYLIZED)

   4402213    7/21/2000

VR2 (STYLIZED)

   207007    2/22/2001

VR2 (STYLIZED)

   932905    3/1/2001

LOADERXPRESS

   2345987    4/25/2000

WEB TLC

   2447632    5/1/2001

WEB TLC

   833082    9/15/2000

WEB TLC

   959981    9/16/2001

XCHANGENOW

   2292932    11/16/1999

XCHANGENOW

   1236546    8/8/2000

MINILIBRARYXPRESS

   833056    9/15/2000

MINILIBRARYXPRESS

   4444491    1/5/2001

LIBRARYPRO

   2721753    6/3/2003

LIBRARYPRO

   833057    9/15/2000

ENTERPRISEXPRESS

   833055    9/17/2001

ENTERPRISEXPRESS

   4444492    1/5/2001

ENTERPRISEXPRESS

   954581    8/16/2001

SANPIPER

   846998    2/21/2001

SANPIPER

   1009196    8/1/2002

NEO SERIES

   2650385    11/12/2002

NEO SERIES

   879211    11/19/2001

NEO SERIES

   2137685    6/28/2002

NEO SERIES

   1011127    8/16/2002

POWERLOADER

   2725558    6/10/2003

POWERLOADER

   TMA656706    1/17/2006

POWERLOADER

   2647196    11/3/2005

POWERLOADER

   4611584    10/11/2002

POWERLOADER

   1018294    12/17/2007

POWERLOADER

   T02/04358E    1/29/2004

POWERLOADER

   1033206    2/16/2003

VR2 AND DESIGN

   2597912    7/23/2002

 

-6-



--------------------------------------------------------------------------------

Trademark Name

   Registration/
Application Number    Registration/
Application Date

VR2 AND DESIGN

   TMA650882    10/20/2005

VR2 AND DESIGN

   2636165    7/22/2003

VR2 AND DESIGN

   4611505    10/11/2002

VR2 AND DESIGN

   757110    7/30/2002

VR2 AND DESIGN

   T02/04214G    1/20/2004

VR2 AND DESIGN

   1040515    4/16/2003

OVERLAND STORAGE

   2835126    4/20/2004

OVERLAND STORAGE

   930589    8/18/2003

OVERLAND STORAGE

   2892313    10/13/2004

OVERLAND STORAGE

   4689477    7/4/2003

OVERLAND STORAGE

   T04/18881E    7/19/2005

OVERLAND STORAGE

   1061088    10/16/2003

OVERLAND

   2835127    4/20/2004

OVERLAND

   930588    8/18/2003

OVERLAND

   2892339    9/11/2004

OVERLAND

   4689478    7/4/2003

OVERLAND

   T04/18879C    3/22/2005

OVERLAND

   1057507    9/16/2003

OVERLAND STORAGE

   185460    8/16/2003

OVERLAND

   184092    7/16/2003

REO SERIES

   3071748    3/21/2006

REO SERIES

   985168    6/1/2004

REO SERIES

   3613619    4/11/2005

REO SERIES

   T04/18876I    9/27/2005

REO SERIES

   1155921    6/1/2005

REO 4000

   3040311    1/10/2006

REO 4000

   1027421    4/26/2005

REO 4000

   T04/18877G    12/20/2005

MULTI-SITEPAC

   3242939    5/15/2007

MULTI-SITEPAC

   1063167    11/7/2005

MULTI-SITEPAC

   4529509    7/11/2006

MULTI-SITEPAC

   4915876    12/16/2005

MULTI-SITEPAC

   T05/11528E    4/10/2006

MULTI-SITEPAC

   1201661    4/1/2006

OVERLAND STORAGE

   T04/18882C    3/15/2005

OVERLAND

   T04/18880G    3/7/2005

REO

   3160454    10/17/2006

REO

   1063156    11/21/2005

REO

   T05/11527G    4/11/2006

REO

   1201660    4/1/2006

ULTAMUS

   3341151    11/20/2007

ULTAMUS

   1087125    3/27/2006

ULTAMUS

   4758686    1/3/2007

ULTAMUS

   4942938    4/7/2006

ULTAMUS

   T05/24527H    4/7/2006

ULTAMUS

   1216361    7/1/2006

 

-7-



--------------------------------------------------------------------------------

Trademark Name

   Registration/
Application Number    Registration/
Application Date

PROTECTION OS

   3245667    5/22/2007

PROTECTION OS

   1133046    1/15/2007

PROTECTION OS

   5323019    8/24/2007

PROTECTION OS

   T06/18255E    6/26/2007

PROTECTION OS

   1266194    6/16/2007

NEO

   3446775    6/10/2008

NEO

   T0618256C    8/14/2007

NEO

   1266195    6/16/2007

ARCvault

   3353649    12/11/2007

ARCvault

   1101609    2/5/2007

ARCvault

   4946448    3/23/2007

ARCvault

   5033280    3/16/2007

ARCvault

   T06/03966C    10/11/2006

ARCvault

   1238898    12/1/2006

SIMPLY PROTECTED STORAGE

   78/770616    12/9/2005

SIMPLY PROTECTED

   78/770618    12/9/2005

ARCVAULT SERIES

   1140071    2/12/2007

ARCVAULT SERIES

   5665446    10/17/2006

ARCVAULT SERIES

   5024906    2/9/2007

ARCVAULT SERIES

   T06/21249G    4/10/2007

ARCVAULT SERIES

   1285204    11/1/2007

SNAP! SERVER

   2421713    1/16/2001

SNAP APPLIANCE

   78/178397    10/25/2002

SNAP APPLIANCE

   3144581    2/2/2005

SNAP CARE

   2944987    4/26/2005

SNAP CARE

   3151611    8/12/2005

GUARDIANOS

   78/231018    3/27/2003

GUARDIANOS

   3151594    5/2/2003

SNAP DISK

   525204    8/31/2004

SNAP SERVER

   823379    4/7/2004

SNAP SERVER

   823379    11/30/2004

SNAP SERVER

   823379    6/13/2005

SNAP SERVER

   3495945    9/2/2008

SNAP SERVER

   1213700    4/13/2004

SNAP SERVER

   3754471    4/8/2004

SNAP SERVER

   849038    8/24/2004

SNAP SERVER

   823379    4/7/2004

STORASSURE

   3309368    10/9/2007

 

-8-